ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of hindering prosecution, in violation of section 576.030 RSMo 1994, for which defendant was fined $500; of driving while intoxicated, in violation of section 577.010 RSMo 1994, for which defendant was sentenced to six months’ imprisonment; and of two counts of third degree assault, in violation of section 565.070 RSMo 1994, for which he was sentenced to one year and six months’ imprisonment respectively, all terms to be served concurrently.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for them information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).